Citation Nr: 1539093	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-30 643	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to July 14, 2010, in excess of 30 percent from July 14, 2010, and in excess of 50 percent from January 11, 2012, for major depression with posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating prior to July 15, 2011, and in excess of 30 percent from July 15, 2011, for migraine headaches.

3.  Entitlement to an initial compensable rating for vertigo.

4.  Entitlement to an initial compensable rating for left eye macular on retinal detachment, status post buckle procedure.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from December 1988 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  Due to the location of the Veteran's residence, jurisdiction of the appeal is with the RO in Montgomery, Alabama.

During this appeal, the Veteran was previously represented by a Veterans Service Organization and an attorney.  However, due to revocation or withdrawal of the previous representatives, the Veteran is currently self-represented.  

The Veteran also appealed the issue of entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  In an August 2013 rating decision, the RO awarded a TDIU.  As the Veteran has not disagreed with the effective date, such issue is no longer on appeal.

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but cancelled the hearing through written correspondence dated in July 2015.  


FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate review her appeal of the claims for higher initial ratings for major depression with PTSD, migraine headaches, vertigo, and left eye macular on retinal detachment, status post buckle procedure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an initial rating in excess of 10 percent prior to July 14, 2010, in excess of 30 percent from July 14, 2010, and in excess of 50 percent from January 11, 2012, for major depression with PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an initial compensable rating prior to July 15, 2011, and in excess of 30 percent from July 15, 2011, for migraine headaches by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an initial compensable rating for vertigo by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an initial compensable rating for left eye macular on retinal detachment, status post buckle procedure by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
MILO H. HAWLEY 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


